Citation Nr: 0303296	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1984 to July 1987.

An August 1995 RO rating decision denied service connection 
for a bilateral foot condition and a bilateral knee 
condition.  The veteran was notified of those determinations 
in August 1995 and he did not appeal.

In 1996, the veteran submitted an application to reopen the 
claims for service connection for a bilateral foot condition 
and a bilateral knee condition.  This appeal came to the 
Board of Veterans' Appeals (Board) from a January 1997 RO 
rating decision that denied service connection for a 
bilateral foot condition and a bilateral knee condition.

An October 1997 RO rating decision granted service connection 
for right and left foot disorders.  Hence, the issues of 
service connection for right and left foot disorders were not 
for appellate consideration.

In a decision dated in February 2000, the Board determined 
that there was new and material evidence to reopen the claims 
for service connection for right and left knee disorders.  At 
that time, the Board also remanded the case to the RO for 
readjudication of those issues.

In July 2000 and November 2002 rating decisions, the RO 
denied service connection for right and left knee disorders.  
Thereafter, the case was returned to the Board.


FINDINGS OF FACT

1.  A right knee disability was not present in service or for 
many years later, and right knee pain is not related to a 
disease or injury in service; nor is right knee pain causally 
related to a service-connected disability.

2.  A left knee disability was not present in service or for 
many years later, and left knee pain is not related to a 
disease or injury in service; nor is left knee pain causally 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service; nor may arthritis of the right knee be 
presumed to have been incurred in active service; nor is a 
right knee disorder proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  A left knee disorder was not incurred in or aggravated by 
active service; nor may arthritis of the left knee be 
presumed to have been incurred in active service; nor is a 
left knee disorder proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for service connection for right and left 
knee disorders, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any right or left knee 
disorder and to obtain an opinion as to whether or not any 
such disorder is related to the service-connected right or 
left foot disorders.  He has been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify him of the 
evidence needed to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran has been given the opportunity to submit written 
argument.  In a December 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of the claims as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from July 1984 to July 1987.

Service medical records are not all available.  The available 
service medical records do not show the presence of any right 
or left knee condition.

Service department and VA medical records reveal that the 
veteran was treated and evaluated for various conditions from 
1987 to 2002.  The more salient medical reports are discussed 
below.

Service department medical reports show that the veteran was 
treated for medical problems from August to October 1987.  
Those reports do not show the presence of a right or left 
knee disorder.

The veteran underwent a VA medical examination in January 
1997.  He gave a history of right and left foot disorders 
that began in service and of subsequent right and left knee 
conditions that arose due to defective walking related to the 
right and left foot conditions.  There was no swelling of 
either knee.  He was nontender to palpation over the medial 
and lateral joint lines.  Range of motion was from zero to 
125 degrees, bilaterally.  Both knees were stable to AP 
(anterior-posterior) and varus/valgus stresses.  There was no 
crepitation or tenderness noted over both patellofemoral 
joints, and the patellae were tracking normally.  Both lower 
extremities were neurovascularly intact.  X-rays of the right 
and left knees showed no abnormalities.  The impression was 
bilateral knee pain.  The examiner reported that there was no 
abnormality of either knee on physical examination and, after 
reviewing the veteran's gait, opined that the right or left 
knee pain was not related to the right or left foot 
disorders.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The available service medical records do not show the 
presence of right or left knee disabilities.  Nor do the post 
service medical records, including a report of VA examination 
in 1997, reveal the presence of such disorder.  The report of 
the VA medical examination shows that the veteran has 
subjective complaints of right and left knee pain.

A review of the record shows that service connection is in 
effect for right and left foot disorders and that the veteran 
asserts that these conditions caused an abnormal gait that 
caused right and left knee disorders.  The examiner who 
conducted the January 1997 VA examination and reviewed the 
veteran's gait opined that the right and left knee pain was 
not related to the right and left foot disorders.  There is 
no competent evidence of record to rebut the opinion of this 
examiner.  The veteran's statements regarding the cause of 
his right and left knee pain are not considered competent 
evidence because the record does not show that he has the 
training, experience or education to make medical diagnoses, 
statements or opinions.  38 C.F.R. § 3.159(a)(1) (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for service 
connection for right and left knee disorders.  Hence, service 
connection for such disorders is denied.  The benefit of the 
doubt doctrine is not for application with regard to the 
claim for service connection for right and left knee 
disorders because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

